DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 135 and 136 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 9264552 in view of Jordan (US 4313035).
For claim 135, ‘552 discloses the limitations in claims 1, 4-6, 12, and 13, except for “wherein the call comprises a call back number.” However, Jordan discloses using a call back number when performing a call for automatic call back based on receiving a call with contact information for another user (Abstract, col 3-4, 6-7).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify ‘552 to use the “callback number” and “request” allowing for automatic callback based on associated numbers resulting from an attempted call taught by Jordan.  The rationale to combine would be to use a known technique in a similar system, to use a known technique in a known system, to allow for direct automatic callback decreasing user inputs, time, and frustration, and design choice.
For claim 136, ‘552 discloses the limitations in claims 1, 4-6, 12, and 13.
Claims 135 and 136 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,860,387 in view of Jordan (US 4313035).
For claim 135, ‘387 discloses the limitations in claims 1, 2, 4-7, 9-11, except for “wherein the call comprises a call back number.” However, Jordan discloses using a call back number when performing a call for automatic call back based on receiving a call with contact information for another user (Abstract, col 3-4, 6-7).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify ‘387 to use the “callback number” and “request” allowing for automatic callback based on associated numbers resulting from an attempted call taught by Jordan.  The rationale to combine would be to use a known technique in a similar system, to use a known technique in a known system, to allow for direct automatic callback decreasing user inputs, time, and frustration, and design choice.
For claim 136, ’387 discloses the limitations in claims 1, 2, 4-7, 9-11.
Claims 135 and 136 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,728,395 in view of Jordan (US 4313035).
For claim 135, ‘395 discloses the limitations in claims 1-12, except for “wherein the call comprises a call back number.” However, Jordan discloses using a call back number when performing a call for automatic call back based on receiving a call with contact information for another user (Abstract, col 3-4, 6-7).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify ‘395 to use the “callback number” and “request” allowing for automatic callback based on associated numbers resulting from an attempted call taught by Jordan.  The rationale to combine would be to use a known technique in a similar system, to use a known technique in a known system, to allow for direct automatic callback decreasing user inputs, time, and frustration, and design choice.
For claim 136, ’395 discloses the limitations in claims 1-12.
Claims 135 and 136 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11006000 in view of Jordan (US 4313035).
For claim 135, ‘000 discloses the limitations in claims 1-11, except for “wherein the call comprises a call back number.” However, Jordan discloses using a call back number when performing a call for automatic call back based on receiving a call with contact information for another user (Abstract, col 3-4, 6-7).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify ‘000 to use the “callback number” and “request” allowing for automatic callback based on associated numbers resulting from an attempted call taught by Jordan.  The rationale to combine would be to use a known technique in a similar system, to use a known technique in a known system, to allow for direct automatic callback decreasing user inputs, time, and frustration, and design choice.
For claim 136, ‘000 discloses the limitations in claims 1-11.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claims 135 and 136 appear to be allowable subject matter if a Terminal Disclaimer was filed obliviating the Double Patenting issues.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Friedes et al (US 5,311,583) discloses call back through server; Kraus et al (US 5,692,038) discloses providing callback information to a subscriber.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R CROMPTON whose telephone number is (571)270-3678. The examiner can normally be reached 10AM-4PM ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R CROMPTON/Primary Examiner, Art Unit 2463